          Case 1:21-mj-00159-ML Document 11 Filed 02/26/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                              §
 UNITED STATES OF AMERICA                     §
                                              §
 V.                                           §          CAUSE NO. AU-21-M-159(1)
                                              §
 RICHARD FRANKLIN                             §
 BARNARD
                 NOTICE OF ATTORNEY APPEARANCE

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, Jesús M. Salinas, Jr., Assistant Federal Public Defender and enters
appearance as counsel for the defendant in the above-styled and numbered cause.

                                           Respectfully submitted.

                                           MAUREEN SCOTT FRANCO
                                           Federal Public Defender


                                           /S/ JESÚS M. SALINAS, JR.
                                           Assistant Federal Public Defender
                                           Western District of Texas
                                           Lavaca Plaza
                                           504 Lavaca St., Ste. 960
                                           Austin, Texas 78701
                                           (512) 916-5025 / (512) 916-5035 (FAX)
                                           Bar Number: Texas 24057366

                                  CERTIFICATE OF SERVICE
       I hereby certify that on the 26th day of February, 2021, I filed the foregoing Notice of
Attorney Appearance using the CM/ECF system which will give electronic notification to the
following:

G. Karthik Srinivasan
Assistant U.S. Attorney
903 San Jacinto Blvd., Ste. 334
Austin, TX 78701


                                            /s/ JESÚS M. SALINAS, JR.
